DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are presented for examination.
Claim 3 has been cancelled. 
Claims 1-2, 4-8 are allowed.

Invention
The Present invention teaches "A vehicle control device includes: a recognizer configured to recognize a surrounding situation of a vehicle including a predetermined object located near the vehicle; and a driving controller configure to control steering and a speed of the vehicle. The driving controller controls the speed of the vehicle such that the vehicle passes the predetermined object at a greater speed when the vehicle passes the predetermined object which is located ahead in a traveling direction of the vehicle and is moving in an opposite direction to the traveling direction of the vehicle than a speed when the vehicle passes the predetermined object which is located ahead in the traveling direction of the vehicle and is moving in the same direction as the traveling direction of the vehicle.”

Reason for Allowance
The following is an Examiner’s statement of reasons for allowance: claims 1-2, 4-8 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 04/29/2022, Pages 1-2.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 7-8 are allowed, the claims 2, 4-6 are also allowed based on their dependency upon the independent claims 1, 7-8.

           Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

                   OHMURA et al. (US Pub. No.: 2018/0056997 A1) teaches “A vehicle control device mounted in a vehicle comprises an object detection section for detecting a connection path which is connected to a traveling road, a speed distribution area setting section for setting a speed distribution area, and an avoidance control execution section for executing avoidance control of changing the vehicle speed and/or a steering direction of the vehicle to prevent the vehicle speed from exceeding the allowable upper limit value in the speed distribution area, wherein the speed distribution area setting section is configured, upon detection of the connection path by the object detection section, to set the speed distribution area on an assumption that an object exists in a connection region between the detected connection path and the traveling road.”

          Dolgov et al.(US Pub. No.: 2016/0272207 A1) teaches “Methods and systems for predictive reasoning for controlling speed of a vehicle are described. A computing device may be configured to identify a first and second vehicle travelling ahead of an autonomous vehicle and in a same lane as the autonomous vehicle. The computing device may also be configured to determine a first buffer distance behind the first vehicle at which the autonomous vehicle will substantially reach a speed of the first vehicle and a second buffer distance behind the second vehicle at which the first vehicle will substantially reach a speed of the second vehicle. The computing device may further be configured to determine a distance at which to adjust a speed of the autonomous vehicle based on the first and second buffer distances and the speed of the autonomous vehicle, and then provide instructions to adjust the speed of the autonomous vehicle based on the distance.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667